DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I, Species D – Figures 5A – 5B and Sub-species iii – Figure 7C in the reply filed on January 21, 2021 is acknowledged.
Allowable Subject Matter
Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance: 
None of the prior art made of record teach or suggest a  vehicle comprising: a driver seat; a passenger seat; a display mounted on a dashboard positioned in front of the passenger seat, the display movable between a first position flush with the dashboard and a second position angled toward the driver seat; and an airbag system comprising an airbag cushion configured to deploy into a space between the passenger seat and the display, the airbag cushion further configured to inflate in a controlled manner that pushes the display from the second position to the first position (claim 21). a display mounted on a dashboard forward of a passenger seat, the display movable between a first position in which the display is angled toward a driver seat adjacent the passenger seat and a second position in which the display is sustainably parallel to the dashboard, an airbag system comprising an airbag cushion configured to deploy in a controlled manner that pushes the display from the first position to the second position (claims 32, 36). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicole Verley whose telephone number is (571)270-3542.  The examiner can normally be reached on 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303) 297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE T VERLEY/               Primary Examiner, Art Unit 3618